DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.         A request for continued examination (“RCE”) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/2022 has been entered. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgements
This communication is in response to claim amendments and applicant’s remarks filed on 01/12/2022.
Claims 1, 2, 5, 7, 9, 10, 13, 19, and 20 have been amended.
No claims have been added or cancelled.
Claims 1-20 are pending and are presented for examination on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 6-10, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (U.S. 20160342978), in view of Armstrong et al. (US 20180247302), further in view of, Boyle (US 10410209), and Chandrasekhar (US 20170357966).
Regarding claims 1 and 9, Davis discloses:
           receiving, by a processing server, data associated with a trust-based transaction from a sender broker, the data associated with the trust-based transaction including at least a transaction amount, payment data, and a recipient broker identifier (By disclosing, “the payer 102 may provide the transaction information to the issuer 112, which may generate and submit the transaction message to the processing server 110”; “The transaction message may include a plurality of data elements. For instance, data elements may include a data element configured to store a transaction amount, …, a data element configured to store a personal account number, which may include an account identifier associated with the payer 102, a data element configured to store a merchant identifier, which may include an account identifier associated with the payee 104 (e.g., which may be the address identifier), and a data element reserved for private use...”; and the transaction is trust-based because the issuer and acquirer may assess a risk for the transaction prior to processing by the blockchain network and the transaction is performed by using an intermediary payment server. (See at least paragraph [0040], [0082], [0042] of Davis)); 
           processing, by the processing server, payment for the transaction amount using the payment data (By disclosing, “Once the transaction message is received by the processing server 110, the processing server 110 may perform additional functions, …. A corresponding blockchain transaction may then be processed using the blockchain network 106 based on the information included in the data element(s) reserved for private use. In some embodiments, the ; and
           identifying, by the processing server, a blockchain address associated with a recipient broker corresponding to the recipient broker identifier (By disclosing, “[t]he processing unit 304 may identify a transaction identifier, address, or other identifier for use in providing funding in the blockchain transaction”; and the blockchain address is associated with an acquirer (See at least paragraph [0069], [0044] of Davis)).
          Davis does not disclose:
          the blockchain address associated with the recipient broker configured to allow the recipient broker to locate digital tokens and transaction amounts for transfers intended for withdrawal from the recipient broker;
          generating, by the processing server, a digital token, wherein the digital token is unique to the trust-based transaction; 
          electronically transmitting, by the processing server, at least one of: the generated digital token and data used to generate the generated digital token to a computing device of the sender;
          electronically transmitting, by the processing server, at least the transaction amount, the blockchain address associated with the recipient broker, and at least one of: the generated digital token and the data used to generate the generated digital token to a node associated with a blockchain network;
          Amendment and Reply Attorney Docket No. 0076412-000997 Application No. 15/848,089receiving, by the recipient broker, the generated digital token from the node associated with the blockchain network;Page 3
            receiving, by the recipient broker, a request for the payment for the transaction amount from a computing device of a recipient, the request for the payment for the transaction amount including the generated digital token; 
            verifying, by the recipient broker, the generated digital token received from the computing device of the recipient with the generated digital token received from the node associated with the blockchain network; and 
           processing, by the recipient broker, the payment for the transaction amount for the recipient upon the generated digital token received from the computing device of the recipient being verified with the generated digital token received from the node associated with the blockchain network.
          However, Armstrong teaches:
          generating, by the processing server, a digital token, wherein the digital token is unique to the trust-based transaction (By disclosing, “the token is generated at the token server 120” (paragraph [0133] and Fig. 7);  the token includes metadata of the transaction and the metadata is unique to the transaction (paragraph [0156]); and the entity A and entity B perform transactions by using their respective bank A and bank B, thus the transaction is trust-based (paragraph [0149]-[0151] and Fig. 9C of Armstrong);
          electronically transmitting, by the processing server, at least one of: the generated digital token and data used to generate the generated digital token to a computing device of a sender (By disclosing, “the token is generated at the token server 120…the token is transmitted from the token server 120 to the first intermediary server 126” (paragraph [0133] and Fig. 7); and “transmitting the token from the first intermediary server to a first digital device available with a first user, providing the token to a second user, by the first user” (paragraph [0010]));
          electronically transmitting, at least the transaction amount, the blockchain address associated with the recipient broker, and at least one of: the generated digital token and data used to generate the generated digital token to a node associated with a blockchain network (By disclosing, “the second intermediary server 128 is configured to add the second public key and a second address of the second intermediary server 128 into the blockchain 124” (paragraph [0103]); “the enriched data record is generated from the one or more documents, at the first intermediary server 126. Further, the enriched data record is added into the blockchain 124” (paragraph [0129] and Fig. 7); “Each one of the documents comprise data pertaining to a financial transaction and metadata corresponding to the data” (paragraph [0090]); metadata includes payment amount (paragraph [0156]); “the token is added into the blockchain 124” (paragraph [0133] and Fig. 7); and “The blockchain is managed by a network of distributed nodes where each node contains a copy of the entire blockchain” (paragraph [0186]));
            receiving, by the recipient broker, a request for the payment for the transaction amount from the computing device of the recipient, the request for the payment for the transaction amount including the generated digital token (By disclosing, “transmitting the token from the first intermediary server to a first digital device available with a first user, providing the token to a second user, by the first user, providing the token ([request]) to a second intermediary server ([recipient broker]), from the second digital device ([computing device of the recipient]), …, and sending a second financial message comprising the token, from the second intermediary server to the first intermediary server, indicative of making a payment to the first user” (paragraph [0010])); and
         processing, by the recipient broker, the payment for the transaction amount for the recipient of the generated digital token (By disclosing, “transmitting the token from the first intermediary server to a first digital device available with a first user, providing the token to a second user, by the first user, providing the token ([request]) to a second intermediary server ([recipient broker]), from the second digital device ([computing device of the recipient]), …, and sending a second financial message comprising the token, from the second intermediary server to the first intermediary server, indicative of making a payment to the first user” (paragraph [0010])).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Davis in view of Armstrong to include techniques of generating, by the processing server, a digital token, wherein the digital token is unique to the trust-based transaction; electronically transmitting, by a transmitting device of the processing server, the generated digital token to a first computing device of a sender; and electronically transmitting, by the transmitting device of the processing server, at least the transaction amount, blockchain address, and at least one of: the generated digital token and data used to generate the generated digital token to a node associated with a blockchain network; receiving, by a computing device of a recipient, at least one of: the generated digital token and the data used to generate the generated digital token from the computing device of the sender; 
receiving, by the recipient broker, a request for the payment for the transaction amount from the computing device of the recipient, the request for the payment for the transaction amount including the generated digital token; 
and processing, by the recipient broker, the payment for the transaction amount for the recipient of the generated digital token. Doing so would results in an improved invention because this would allow the user to use a token instead of real transaction/user credentials to perform the transaction, and this would also leverage the advantages of blockchains (e.g. higher security and data transparency to all related parties, etc.), thus improving the security of the claimed invention.
          Boyle teaches:
          verifying, by the recipient broker, the generated digital token received from the computing device of the recipient with the generated digital token from a database (By disclosing, “To validate the transaction, the transaction authority can compare the submitted digital token to a token exchange file in ; and 
           processing, by the recipient broker, the payment for the transaction amount for the recipient upon the generated digital token received from the computing device of the recipient being verified with the generated digital token from the database (By disclosing, “To validate the transaction, the transaction authority can compare the submitted digital token to a token exchange file in the transaction authority and respond with a notice regarding the validity status of the digital token” (Col 4 lines 34-37 of Boyle); and “Once the transaction has been validated … The seller can then send a receipt for the purchase to the buyer” (Col 5 lines 5-20 of Boyle)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of using blockchain as a database to store transactions, in view of Boyle to include techniques of verifying, by the recipient broker, the generated digital token received from the computing device of the recipient with the generated digital token from a database; and processing, by the recipient broker, the payment for the transaction amount for the recipient upon the generated digital token received from the computing device of the recipient being verified with the generated digital token from the database. Doing so would result in an improved invention because this would prevent the double spending of the digital token by 
          And Chandrasekhar teaches:
          the blockchain address associated with the recipient broker configured to allow the recipient broker to locate digital tokens and transaction amounts for transfers intended for withdrawal from the recipient broker (By disclosing, “The node 116 may post the blockchain transaction to the blockchain for payment of the calculated blockchain currency amount to the destination address associated with the acquiring financial institution and/or merchant” ([0038] of Chandrasekhar); “The blockchain transaction may include at least a token identifier, a blockchain currency amount, and a destination address” ([0060] of Chandrasekhar); and “the acquirer processing server 110 may validate the blockchain transaction, such as by confirming that the blockchain currency amount corresponds to the transaction amount submitted in the authorization request, that the destination address is correct, etc. Once the blockchain transaction is validated, the acquirer processing server 110 may deposit the corresponding fiat currency into a transaction account associated with the merchant involved in the payment transaction” ([0062] of Chandrasekhar)) (Note: this limitation does not affect how the “identifying” step performs, therefore, this limitation has no patentable weight. The examiner examined this limitation for the purpose of compact prosecution. The examiner 
          Amendment and Reply Attorney Docket No. 0076412-000997 Application No. 15/848,089receiving, by the recipient broker, the generated digital token from the node associated with the blockchain network (By disclosing, “Once the blockchain transaction has been posted to the blockchain, the acquirer processing server 110 may receive the updated blockchain from a node 116” ([0039] of Chandrasekhar); and “The blockchain transaction may include at least a token identifier, a blockchain currency amount, and a destination address” ([0060] of Chandrasekhar)); and Page 3
           using the blockchain as a database (By disclosing, “Blockchain-A public ledger of all transactions of a blockchain-based currency” ([0022] of Chandrasekhar)).
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of identifying, by the processing server, a blockchain address associated with a recipient broker corresponding to the recipient broker identifier; electronic transmitting a token to a node of a blockchain network; and verifying, by the recipient broker, the generated digital token received from the computing device of the recipient with the generated digital token from a database,  in view of Chandrasekhar to include a the blockchain address associated with the recipient broker configured to allow the recipient broker to locate digital tokens and transaction amounts for transfers intended for withdrawal from the recipient broker; receiving, by the recipient broker, the generated digital token from the node associated with the blockchain network; and using blockchain as a database.  Doing so would result in an improved invention because this would allow the recipient broker locate the right account of the merchant to deposit funds to the merchant, and the recipient broker can verify another token based on the token received from the blockchain database, thus improving the reliability and the security of the claimed invention. 
          
Regarding claims 2 and 10, Davis discloses:
          the (first) processing server is a node associated with the blockchain network (By disclosing, “The network identifier may be used by the processing server 110 to identify the associated blockchain network 106 for posting of the eventual blockchain transaction” (paragraph [0036] of Davis)); and 
          generate a new blockchain transaction based on at least the transaction amount, the blockchain address associated with the recipient broker (By disclosing, “The network identifier may be used by the processing server 110 to identify the associated blockchain network 106 for posting of the eventual blockchain transaction” (paragraph [0036] of Davis); transaction information includes a transaction amount and blockchain addresses (paragraph [0039]-[0040] of Davis)).
          Davis does not disclose:
the generated digital token and the data used to generate the generated digital token.
          However, Armstrong teaches:
          a blockchain transaction is generated based on one of: the generated digital token and the data used to generate the generated digital token (By disclosing, “The data pertaining to the financial transaction includes, but is not limited to, the enriched data record…” (paragraph [0100]); “the enriched data record is generated from the one or more documents” (paragraph [0129] and Fig. 7); “Each one of the documents comprise data pertaining to a financial transaction and metadata corresponding to the data” (paragraph [0090]); and the token is generated based on metadata of the transaction (paragraph [0156] of Armstrong)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Davis in view of Armstrong to include a blockchain transaction generated based on the data used to generate the generated digital token.  Doing so would results in an improved invention because this would allow the blockchain transaction records essential metadata pertaining to a transaction, thus it is easier for retrieving transaction details and transaction verification purposes.

Regarding claims 6 and 14, Davis also discloses:
          receiving the data associated with the trust-based transaction is from an input device interfaced with the processing server (By disclosing, “the transaction message may be submitted to the processing server 110 by the payer 102” (See at least paragraph [0040] and Fig. 1 of Davis)). P04916-US-UTIL Attorney Docket No.    P04916-US-UTIL Attorney Docket No.   

Regarding claims 7 and 15, Davis also discloses:
            the payment data includes at least a primary account number (By disclosing, “In step 902, the receiving unit 202 of the processing server 110 may receive a transaction message. The transaction message may … include a plurality of data elements. The data elements may include a first data element configured to store a personal account number that includes a specific account identifier” (paragraph [0106] of Davis)); and 
          processing the payment for the transaction includes electronically transmitting, by the processing server, a transaction message including at least the primary account number and transaction amount for a payment transaction to a payment network (By disclosing, “The transaction message may include a data element configured to store a personal account number that includes a specific account identifier and a data element reserved for private use that includes at least a network identifier and a transaction amount” (paragraph [0055] of Davis); and “The processing unit 204 may modify the transaction message to include the determination, and the transmitting unit 206 may be configured to transmit the transaction message to the issuer 112 and/or acquirer 114” (paragraph [0057] of and 
          receiving, by the receiving device of the processing server, an authorization response for the payment transaction indicating approval of the payment transaction (By disclosing, “The processing unit 204 may modify the transaction message to include the determination, and the transmitting unit 206 may be configured to transmit the transaction message to the issuer 112 and/or acquirer 114. The financial institution may then proceed in the processing of the transaction accordingly based on the determination. As part of the processing, the receiving unit 202 may receive an authorization response from the financial institution, and the transmitting unit 206 may forward the response as a reply to the received transaction message, and may also (e.g., if the transaction is approved) initiate the blockchain transaction with the blockchain network 106” (paragraph [0057] of Davis)).

Regarding claims 8 and 16, Davis also discloses:
          storing, in an account database of the processing server, a plurality of account profiles, wherein each account profile includes a structured data set related to a transaction account including at least an account identifier and a current balance (By disclosing, “the processing server 110 may also include an account database 208. The account database 208 may be configured to store a plurality of account profiles 210. Each account profile 210 may include data , wherein 
          processing the payment for the transaction includes executing, by the processing server, a query on the account database to update the current balance based on the transaction amount in a specific account profile where the included account identifier is included in the payment data included In the received data associated with the trust-based transaction (By disclosing, “In step 902, the receiving unit 202 of the processing server 110 may receive a transaction message. The transaction message may … include a plurality of data elements. The data elements may include a first data element configured to store a personal account number that includes a specific account identifier and a second data element reserved for private use that includes at least a blockchain network identifier and a transaction amount” (paragraph [0106] of Davis); and “the processing unit 204 may determine if the identified account profile 210 includes sufficient blockchain currency to fund the blockchain transaction” which infers that the balance of the account is updated because if the account balance is not updated, when the processing server receive a second transaction message, the processing server will not be able to determine if there is sufficient currency to fund the second transaction. (paragraph [0107] and Fig. 9 of Davis)).
 
Claims 3, 4, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (U.S. 20160342978), in view of Armstrong et al. (US 20180247302), further in view of Boyle (US 10410209), Chandrasekhar (US 20170357966), and Taugbol (U.S. 20120066749).   
Regarding claims 3 and 11, Davis does not disclose:
          wherein the data associated with the trust-based transaction further includes a password, and the digital token is generated using at least the password.
          However, Taugbol teaches:
          wherein the data associated with the trust-based transaction further includes a password, and the digital token is generated using at least the password (By disclosing, “using a password on the mobile device to generate an authentication token” (See at least paragraph [0030] of Taugbol)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Davis to include techniques of using a password to generate the digital token as disclosed by Taugbol.  Doing so would results in an improved invention because this would allow the identity of a user being authenticated based on the password, thus improving the security of the claimed invention.

Regarding claims 4 and 12, Davis does not disclose:
          wherein the data used to generate the generated digital token is the password.
          However, Taugbol teaches:
          wherein the data used to generate the generated digital token is the password (By disclosing, “using a password on the mobile device to generate an authentication token” (See at least paragraph [0030] of Taugbol)).  
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Davis to include techniques of using a password to generate the digital token as disclosed by Taugbol.  Doing so would results in an improved invention because this would allow the identity of a user being authenticated based on the password, thus improving the security of the claimed invention.

Claims 5, 13, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (U.S. 20160342978), in view of Armstrong et al. (US 20180247302), further in view of Boyle (US 10410209), Chandrasekhar (US 20170357966), and Pomeroy et al. (US 20160086166). 
Regarding claims 5 and 13, Davis does not disclose:
          receiving the data associated with the trust-based transaction from the computing device of the sender via an electronic transmission.
          However, Pomeroy teaches:
receiving the data associated with the trust-based transaction from the computing device of the sender via an electronic transmission (By disclosing, “a user may access the e-wallet system, e.g., electronic value token transaction processing system 100 or E-Wallet Aggregator System 1000, via such systems' interactive display pages/screens (wherein the interactive display pages/screens are accessed via a user's computer, a user's personal digital assistant or smart phone, point of sale terminal, kiosk 189, or other device”; the user may input user credentials and card specific information into the kiosk and send value tokens purchasing request to the Electronic Value Token Transaction Computer 150, and purchase value tokens from the Token Transaction Computer 150 (Paragraph [0166]-[0177], [0065], Fig. 6A-6C and Fig. 3B of Pomeroy)).
        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Davis to include techniques of receiving the data associated with the trust-based transaction from the computing device of the sender via an electronic transmission.  Doing so would results in an improved invention because this would allow the user to input transaction data at an alternative location such as a kiosk when the user’s personal device is not at hand, thus improving the overall user convenience of the claimed invention.

Regarding claims 17 and 18, Davis does not disclose:
          wherein the computing device of the sender is a computing device configured to collect payment and recipient details.
          However, Pomeroy teaches:
          wherein the computing device of the sender is a computing device configured to collect payment and recipient details (By disclosing, the user may input user credentials and card specific information into the kiosk and send value tokens purchasing request to the Electronic Value Token Transaction Computer 150, and purchase value tokens from the Token Transaction Computer 150; and “The "Sell Card" functionality enables a user to select an electronic value token to monetize via offering the card for sale to (i) another e-wallet user” (Paragraph [0166]-[0177], [0065], Fig. 6A-6C and Fig. 3B of Pomeroy)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Davis to include techniques of using the second computing device of the sender broker to collect payment and recipient details.  Doing so would results in an improved invention because this would allow the user to input transaction data and perform a transaction at an alternative location such as a kiosk when the user’s personal device is not at hand, thus improving the overall user convenience of the claimed invention.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (U.S. 20160342978), in view of Armstrong et al. (US 20180247302), further in view of Boyle (US 10410209), Chandrasekhar (US 20170357966), and Upadhye (US 20200013054).
Regarding claim 19, Davis does not disclose:
          receiving, by a computing device of a recipient, at least one of: the generated digital token and the data used to generate the generated digital token from the computing device of the sender;
          generating, by the computing device of the sender, a copy of the generated digital token using the data used to generate the generated digital token; 
          sending, by the computing device of the sender, the copy of the generated digital token to the computing device of the recipient; and 
           verifying, by the recipient broker, the copy of the generated digital token received from the computing device of the recipient with the generated digital token on the node associated with the blockchain network.
          However, Armstrong teaches:
          receiving, by a computing device of a recipient, at least one of: the generated digital token and the data used to generate the generated digital token from the computing device of the sender (By disclosing, “transmitting the token from the first intermediary server to a first digital device available with a first user, providing the token to a second user ([recipient]), by the first user ([sender])” (paragraph [0010])).
receiving, by a computing device of a recipient, at least one of: the generated digital token and the data used to generate the generated digital token from the computing device of the sender.  Doing so would result in an improved invention because this would allow the recipient use the token to perform a transaction, thus improving the functionality of the claimed invention. 
          Upadhye teaches:
          generating, by the computing device of the sender, a copy of the generated digital token using the data used to generate the generated digital token (By disclosing, a consumer’s device 104 generates a cryptogram which is a copy of a cryptogram generated by an issuing bank ([0089]-[0091] and Fig. 7 of Upadhye)); and 
          sending, by the computing device of the sender, the copy of the generated digital token to the computing device of the recipient (By disclosing, the cryptogram generated by the consumer’s device is transmitted to a POS terminal ([0089]-[0091] and Fig. 7 of Upadhye)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Davis in view of Prakash to include techniques of generating, by the computing device of the sender, a copy of the generated digital token using the data used to generate the generated digital token; and sending, by the computing device of the sender, the copy of the generated digital token to the computing device of the recipient.  Doing so would result in an improved invention because this would allow the recipient broker to compare the information in the tokens to determine the veracity of the information in the token, thus improving the security of the claimed invention.Amendment and ReplyAttorney Docket No. 0076412-000997
           And Boyle teaches:
          verifying, by the recipient broker, the generated digital token received from the computing device of the recipient with the generated digital token from a database (By disclosing, “To validate the transaction, the transaction authority can compare the submitted digital token to a token exchange file in the transaction authority and respond with a notice regarding the validity status of the digital token” (Col 4 lines 34-37 of Boyle)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of using blockchain as a database to store transactions, in view of Boyle to include techniques of verifying, by the recipient broker, the generated digital token received from the computing device of the recipient with the generated digital token from a database. Doing so would result in an improved invention because this would prevent the double spending of the digital token by comparing the received token with a token from the database, thus improving the security of the claimed invention. 

Claim 20 is are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (U.S. 20160342978), in view of Armstrong et al. (US 20180247302), further in view of Boyle (US 10410209), Chandrasekhar (US 20170357966), and Prakash (US 20160092872).
Regarding claim 20, Davis does not disclose:
         receiving, by a computing device of a recipient, at least one of: the generated digital token and the data used to generate the generated digital token from the computing device of the sender;
         sending, by the computing device of the sender, the data used to generate the generated digital token to the computing device of the recipient;
        generating, by the computing device of the recipient, a copy of the generated digital token using the data used to generate the generated digital token; and Amendment and Reply Attorney Docket No. 0076412-000997 Application No. 15/848,089 Page 10 
        verifying, by the recipient broker, the copy of the generated digital token received from the computing device of the recipient with the generated digital token on the node associated with the blockchain network.
          However, Armstrong teaches:
          receiving, by a computing device of a recipient, at least one of: the generated digital token and the data used to generate the generated digital token from the computing device of the sender (By disclosing, “transmitting the token from the first intermediary server to a first digital device available with a .
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Davis in view of Armstrong to include receiving, by a computing device of a recipient, at least one of: the generated digital token and the data used to generate the generated digital token from the computing device of the sender.  Doing so would result in an improved invention because this would allow the recipient use the token to perform a transaction, thus improving the functionality of the claimed invention. 

Prakash teaches:
          sending, by the computing device of the sender, the data used to generate the generated digital token to the computing device of the recipient (By disclosing, “At step 1, the access device 106 ([the computing device of the sender]) may provide transaction data (or transaction details) to the mobile device 105 ([the computing device of the recipient])” ([0054] of Prakash)); 
           generating, by the computing device of the recipient, a copy of the generated digital token using the data used to generate the generated digital token (By disclosing, “A cryptogram generation logic 104 of the mobile device 105 may encrypt the transaction data or a portion thereof using the selected encryption key in an encryption function to generate a cryptogram ([a copy of 
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Davis in view of Prakash to include techniques of sending, by the computing device of the sender, the data used to generate the generated digital token to the computing device of the recipient; and generating, by the computing device of the recipient, a copy of the generated digital token using the data used to generate the generated digital token.  Doing so would result in an improved invention because this would allow the recipient broker to compare the information in the tokens to determine the veracity of the information in the token, thus improving the security of the claimed invention.Amendment and ReplyAttorney Docket No. 0076412-000997
          And Boyle teaches:
          verifying, by the recipient broker, the generated digital token received from the computing device of the recipient with the generated digital token from a database (By disclosing, “To validate the transaction, the transaction authority can compare the submitted digital token to a token exchange file in 
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of using blockchain as a database to store transactions, in view of Boyle to include techniques of verifying, by the recipient broker, the generated digital token received from the computing device of the recipient with the generated digital token from a database. Doing so would result in an improved invention because this would prevent the double spending of the digital token by comparing the received token with a token from the database, thus improving the security of the claimed invention. 

                                            Response to Arguments
Applicant’s arguments with regard to the respect to the 35 U.S.C. § 103 rejection have been considered but are moot in view of new grounds of rejection initiated by applicant’s amendment to the claims.

                                                         Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20120290376 to Dryer for disclosing generating tokens by different entities to authorize payment.
US 20150302398 to Desai for disclosing using payment tokens to conduct transactions.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUAN ZHANG whose telephone number is (571)272-4642.  The examiner can normally be reached on Mon - Fri 10 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see 






/DUAN ZHANG/Examiner, Art Unit 3685         

/JAY HUANG/Primary Examiner, Art Unit 3619